Order filed September 28, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00149-CV
                                   ____________

             IN THE INTEREST OF A.D AND S.R., CHILDREN


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 72941

                                     ORDER

      Appellant D.D.’s brief was due July 24, 2017, but was not filed. On August
17, 2017, we ordered that unless D.D. filed a brief with this court on or before
September 18, 2017, the court would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b). No brief or motion for extension of time has been filed.

      Hurricane Harvey struck the Texas coast on August 25, 2017. On August 28,
2017, the Supreme Court of Texas issued Misc. Docket No. 17-9091, an emergency
order directing all courts in Texas to consider disaster-related delays as good cause
for modifying or suspending all deadlines in any case.
      Accordingly, D.D. is ordered to file a brief by October 12, 2017. If D.D. does
not file a brief, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                   PER CURIAM